                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

MAURICE ANTIONE HUBBARD,                      )
    Plaintiff,                                )      Civil Case No. 7:19-cv-00283
v.                                            )
                                              )      By: Elizabeth K. Dillon
BLUE RIDGE JAIL, et al.,                      )      United States District Judge
     Defendants.                              )

                                 MEMORANDUM OPINION

       This action was brought by plaintiff Maurice Antione Hubbard, a Virginia inmate

proceeding pro se, pursuant to 42 U.S.C. § 1983. By order entered January 17, 2020, the court

granted defendants’ motion to dismiss and directed Hubbard to file an amended complaint,

complying with certain requirements, within 21 days. (Dkt. No. 32.) In the same paragraph of

the order directing the filing of the amended complaint, the court notified Hubbard that his

“[f]ailure to file, within twenty-one days, a second amended complaint that complies with [the

stated] requirements may result in the dismissal of his claims.” (Id.) Since that time, Hubbard

sought an extension of time to file his amended complaint, which was granted in part, giving him

until March 16, 2020, to file his amended complaint. (Dkt. No2. 36, 39.) That order was sent to

the address on file for him and has not been returned.

       The deadline for filing the amended complaint expired over ten days ago, and the Clerk

has not received an amended complaint from Hubbard or any request for an additional extension.

Because Hubbard has failed to comply with the court’s order within the time allotted, the court

will dismiss his complaint without prejudice. He may refile his claims in a new case once he is

prepared to comply with the court’s orders.
An appropriate order will be entered.

Entered: March 27, 2020.

                                        /s/ Elizabeth K. Dillon
                                        Elizabeth K. Dillon
                                        United States District Judge
